Case 3:16-cv-00769-HTW-LRA Document 142 Filed 05/16/19 Page £9f> ‘ i
; age
~ (_.
Verdict Form

SPECIAL INTERROGATORIES To THE JURY

 

Do you find from a preponderance of the evidence:

As to Ashley Williams:

1. Do you find that Ashley Williams is entitled to any compensatory damages as a result
of Danny’s actions?

Answer Yes or No { es

If yes, proceed to number 2. If no, proceed to number 3.

2. What sum of money, if paid now in cash, would fairly and reasonably
compensate Ashley Williams for the damages, if any, you have found
Defendant Danny’s of Jackson caused her?

a. Past suffering, inconvenience, mental anguish and loss of enjoyment of life
$_ {0,000.00

b. Future suffering, inconvenience, mental anguish and loss of enjoyment of life
$45,000.00

c. Back pay

$20,400.00

3. Do you find that punitive damages should be assessed against Danny’s of
Jackson for discriminating against Ashley Williams?

Answer Yes or No Ye S

If your answer is “Yes,”

in what amount? $300,000.00

Page 1 of 5
Case 3:16-cv-00769-HTW-LRA Document 142 Filed 05/16/19 Page 2 of 5

As to Sharday Moss:

1.

Do you find that Sharday Moss is entitled to any compensatory damages as a result of
Danny’s actions?

Answer Yes or No €5

If yes, proceed to number 2. If no, proceed to number 3.

What sum of money, if paid now in cash, would fairly and reasonably
compensate Sharday Moss for the damages, if any, you have found Defendant
Danny’s of Jackson caused her?

a. Past suffering, inconvenience, mental anguish and loss of enjoyment of life
$ 0.00

b. Future suffering, inconvenience, mental anguish and loss of enjoyment of life
$ 1S, COO

c. Back pay

$ 1,500.00

Do you find that punitive damages should be assessed against Danny’s of
Jackson for discriminating against Sharday Moss?

Answer Yes or No Yes

If your answer is “Yes,”
5

in what amount? $300 ) 000.00

As to Jordyn Riddle:

1.

Do you find that Jordyn Riddle is entitled to any compensatory damages as a result of
Danny’s actions?

Answer Yes or No Le S

If yes, proceed to number 2. If no, proceed to number 3.

Page 2 of 5
Case 3:16-cv-00769-HTW-LRA Document 142 Filed 05/16/19 Page 3 of 5

2. What sum of money, if paid now in cash, would fairly and reasonably

compensate Jordyn Riddle for the damages, if any, you have found Defendant
Danny’s of Jackson caused her?

a. Past suffering, inconvenience, mental anguish and loss of enjoyment of life

$ 75,000.00

b. Future suffering, inconvenience, mental anguish and loss of enjoyment of life
$25,000.00
c. Back pay

$ 20,450.00

Do you find that punitive damages should be assessed against Danny’s of
Jackson for discriminating against Jordyn Riddle?

Answer Yes or No Ye Ss

If your answer is “Yes,”

in what amount? $ 320 Dy 000,” OO

As to Latoria Garner:

I

Do you find that Latoria Garner is entitled to any compensatory damages as a result
of Danny’s actions?

Answer Yes or No es
If yes, proceed to number 2. If no, proceed to number 3.

. What sum of money, if paid now in cash, would fairly and reasonably

compensate Latoria Garner for the damages, if any, you have found Defendant
Danny’s of Jackson caused her?

a. Past suffering, inconvenience, mental anguish and loss of enjoyment of life

$ 475,000.00

b. Future suffering, inconvenience, mental anguish and loss of enjoyment of life

$ 1SS,000,.00

Page 3 of 5
Case 3:16-cv-00769-HTW-LRA Document 142 Filed 05/16/19 Page 4 of 5

c. Back pay

$_ 19,200,00

Do you find that punitive damages should be assessed against Danny’s of
Jackson for discriminating against Latoria Garner on the basis of her race?

Answer Yes or No iN es

If your answer is “Yes,”

in what amount? $3 OF 000,00

As to Adrea Samuel:

l.

Do you find that Adrea Samuel Williams is entitled to any compensatory damages as
a result of Danny’s actions?

Answer Yes or No Ne S$

If yes, proceed to number 2. If no, proceed to number 3.

What sum of money, if paid now in cash, would fairly and reasonably
compensate Adrea Samuel for the damages, if any, you have found Defendant
Danny’s of Jackson caused her?

a. Past suffering, inconvenience, mental anguish and loss of enjoyment of life
$3120 200,00
b. Future suffering, inconvenience, mental anguish and loss of enjoyment of life

$90,000.00

c. Back pay

Do you find that punitive damages should be assessed against Danny’s of
Jackson for discriminating against Adrea Samuel on the basis of her race?

Answer Yes or No y 25

If your answer is “Yes,”
in what amount? § 300 ,OOO 00
Page 4 of 5
Case 3:16-cv-00769-HTW-LRA Document 142 Filed 05/16/19 Page 5of5

SO SAY WE ALL.

DATE: _ Nau (4 20\"%

Page 5 of 5
